Citation Nr: 0310953	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  94-48 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to June 
1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1992 rating decision of the 
Washington, D.C., Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
entitlement to service connection for a cervical spine 
disorder.  Jurisdiction was subsequently transferred to the 
Cleveland, Ohio, RO in 1999.

In February 1997 and May 2000, the veteran had hearings 
before the undersigned Veterans Law Judge.  Transcripts of 
those hearings are of record.  

The Board previously remanded this claim in February 1997 for 
additional development and adjudicative action.

In October 2000, the Board denied service connection for a 
cervical spine disorder, to include degenerative arthritis of 
the cervical spine and cervical spondylosis.  Initially, the 
veteran filed a motion for reconsideration of the October 
2000 decision with the Chairman of the Board, which was 
denied in September 2001.  The veteran subsequently appealed 
the October 2000 Board decision to the United States Court of 
Appeals for Veterans Claims (the Court).  In February 2002, 
the Secretary of Veterans Affairs filed a motion for remand, 
asserting that due to the passage of the Veterans Claims 
Assistance Act of 2000 (VCAA) and the holding in Holliday v. 
Principi, 14 Vet. App. 280 (2001), the Board needed to 
readjudicate the veteran's claim based upon the new law, 
making sure that the notice requirements of the VCAA had been 
met.  The Court granted the joint motion for remand in April 
2002.  The case has been returned to the Board for further 
appellate review.

The Board notes that in a February 2000 letter, the veteran's 
representative at that time raised a claim for entitlement to 
pension benefits.  Additionally, at the May 2000 Board 
hearing, the veteran's representative at that time raised an 
issue of entitlement to service connection for a skin 
disorder, including herpes zoster with neurologic residuals.  
In November 2001, the veteran submitted a statement stating 
that he had dysphagia as a result of the inservice injury to 
his neck.  As these claims have been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring them to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

The Board further notes that the veteran submitted additional 
evidence in July and August 2000, and in January, June and 
November 2001.  A waiver of consideration of this evidence 
was not provided for any of this evidence.  However, this 
evidence pertains to skin disease with neurologic residuals, 
thoracic and lumbar spine difficulties and dysphagia (of 
which the veteran has not been given a diagnosis), and, 
therefore, the Board finds that it is not relevant to the 
claim currently before the Board.  


FINDING OF FACT

Degenerative arthritis of the cervical spine and cervical 
spondylosis are not attributable to service.


CONCLUSION OF LAW

A cervical spine disorder, to include degenerative arthritis 
of the cervical spine and cervical spondylosis, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As noted above, there was a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the September 1992 
rating decision, the March 1993 statement of the case, the 
August 1994 hearing officer's decision, the December 1999 
supplemental statement of the case, the October 2000 Board 
decision, the October 2001 letter from the RO, and the 
November 2002 letter from the Board.

In the September 1992 rating decision, the RO stated that a 
cervical spine disorder was not shown in service or shown 
within one year following the veteran's discharge from 
service.  In the March 1993 statement of the case, the RO 
stated that there was no showing of a chronic cervical spine 
disease in service and no showing of treatment following 
discharge from service.  The RO noted that while the veteran 
had a current diagnosis of a cervical spine disorder, there 
was no competent evidence that related the current disorder 
to service.  In the August 1994 decision, the hearing officer 
stated that while the evidence of record established that the 
veteran sustained an acute injury to his neck in 1978, there 
was no evidence of any treatment for this or any other neck 
condition for the final 21 months of the veteran's service 
and for the first 11 years following the veteran's discharge 
from service.  He noted that when the veteran was first 
treated for a neck condition in 1992, he provided a history 
of complete recovery from the inservice injury.  The hearing 
officer determined that the injury in service was acute and 
transitory and that there was an absence of continuity of 
symptomatology of a cervical spine disorder following 
service.

In the December 1999 supplemental statement of the case, the 
RO determined that while there was medical evidence that 
supported the veteran's claim, the preponderance of the 
evidence was against a finding that the cervical spine 
disorder was related to service.  The RO noted that there was 
a lack of continuity of symptomatology between the time the 
veteran was discharged from service and when he filed his 
claim for service connection.  The RO stated that the medical 
opinion which attributed the veteran's current cervical spine 
disorder to service was based upon history provided by the 
veteran, which was either not corroborated or not credible.  
The RO also provided the veteran with the regulations that 
pertain to service connection.

In the October 2000 decision, the Board went into detail as 
to why it gave more probative value to the evidence that was 
against the veteran's claim than to the evidence that 
supported his claim.  The Board is aware that the October 
2000 decision was subsequently vacated; however, the veteran 
still received the decision and was aware of the reasons and 
bases for the Board's denial of his claim.  This would place 
the veteran on notice on what evidence was needed to 
substantiate his claim.  In October 2001, the RO told the 
veteran that it had received his claim for service connection 
for a cervical spine disorder.  The RO stated that in order 
to establish service connection, the evidence must show three 
things: (1) an injury or disease in service, (2) a current 
disability, and (3) a relationship between the current 
disease and the injury or disease in service.  Finally, in 
the November 2002 letter, the Board told the veteran that 
evidence needed to substantiate his claim would be evidence 
"tending to show that you currently have a disease that was 
incurred in or aggravated by your military service."  

Based on the above, the Board finds that VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed. 

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
October 2001 letter, the RO informed the veteran that it 
would make reasonable efforts to help him obtain evidence 
necessary for his claim, such as medical records, employment 
records, or records from other Federal agencies.  The RO 
stated that in order to obtain these records on his behalf, 
the veteran would need to provide enough information so that 
VA could request them from the agency or the person who has 
the records.  The RO stated that it was still the veteran's 
responsibility to support his claim with appropriate 
evidence.  The RO also told the veteran that if there were 
records that would support his claim, he could complete the 
enclosed VA Forms 21-4142, Authorization and Consent to 
Release Information to VA, and that it would request those 
records for him.  The RO noted that he could get the records 
himself and submit them to VA.

In the November 2002 letter, the Board informed the veteran 
that it would make reasonable efforts to obtain relevant 
evidence, such as private medical records, employment 
records, and records from state or local government agencies.  
The Board stated that it would make as many requests to 
obtain records from Federal agencies unless it was determined 
to be futile to ask for those records.  It added that the 
veteran needed to provide enough information so that the 
records could be requested.  The Board noted that it was the 
veteran's ultimate responsibility to provide evidence to 
support his claim.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Here, the RO obtained the veteran's service medical 
records from the National Personnel Records Center.  The 
veteran submitted numerous medical records from Dr. A. Janati 
and from other private physicians and facilities.  The RO 
obtained, and the veteran submitted, medical records from the 
veteran's employment with the United States Postal Service.  
The veteran has not alleged that there exists any records 
that VA has not obtained.  Finally, in accordance with its 
duty to assist, VA has had the veteran undergo several 
examinations, and a nexus opinion was obtained in connection 
with the veteran's claim.

The Board is aware that in November 2002, it issued a letter 
to the veteran addressing the VCAA, telling the veteran of 
the evidence necessary to substantiate his claim, informing 
him that it would assist with obtaining records if he 
identified records, and allowing the veteran 30 days to 
respond.  On May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) issued a decision 
in Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, 02-7305, 02-7316, slip op. at 
__ (Fed. Cir. May 1, 2003).  There, the Federal Circuit 
determined that 38 C.F.R. § 19.9(a)(2)(ii), which provides 
"no less than 30 days to respond to notice" that the Board 
has provided, is contrary to 38 U.S.C. § 5103(b) and 
invalided that regulation stating that it contrary to 
38 U.S.C. § 5103(b), which provides the claimant one year to 
submit evidence.

The Board finds that the veteran is not prejudiced by the 
Board issuing a decision in his case at this time.  At the 
time the November 2002 letter was issued, the veteran had 
already received an October 2001 letter from the RO, where it 
informed him of the evidence necessary to substantiate his 
claim and that it would assist him in obtaining additional 
records.  The RO told him that he had one year to submit 
additional evidence.  The only evidence that the veteran 
submitted were articles on herpes zoster and dysphagia.  
Thus, the veteran was already provided one year from October 
2001 to submit additional evidence as to his claim.  
Therefore, the veteran has not been prejudiced by the Board's 
issuing a decision prior to the expiration of one year 
following the November 2002 letter.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Service Connection

The veteran claims that he injured his neck in service, which 
has caused a current cervical spine disorder and that service 
connection is warranted for such residual disability.  

The service medical records show the veteran was seen in July 
1978 with complaints of left leg pain below his knee for the 
past day.  The examiner referred him to physical therapy and 
noted that the veteran had complained of a bad posture.  The 
examiner stated the veteran's neck was slightly inclined 
forward when standing straight, and stated to either advise 
him or to start physical therapy.  When seen in the physical 
therapy clinic the same day, the veteran expressed concerns 
about his posture and wanting to improve it.  Examination 
revealed a "forward head" and increased lumbar lordosis in 
the standing position.  The examiner stated he gave the 
veteran instructions on exercises.  

In September 1978, the veteran complained of stiffness and 
pain in his neck.  He described painful swallowing and 
discomfort when talking.  He reported he had been struck in 
the right side of the neck while playing football.  
Examination revealed the throat to be slightly injected.  The 
neck had full range of motion without palpable nodes.  The 
thyroid was not palpable.  The examiner stated, "Neck 
pains-not explained."

The veteran was seen by a different examiner that same month.  
The examiner noted the football injury.  Examination of the 
nasopharynx, the oropharynx, and the hypopharynx were all 
within normal limits.  The examiner stated the epiglottis and 
cords were thickened and edematous.  He noted the left cord 
was bowed in the middle one-third, which had created a small 
glottic chunk.  Otherwise, the cords were noted to be freely 
mobile.  No diagnosis was entered.

The veteran underwent physical examinations in February 1986 
and February 1988 for his employment with the United States 
Postal Service.  The findings addressed below are identical 
for both examinations.  When asked if he had any physical 
impairment which could interfere in any way with the full 
performance of duties of the position for which he was 
applying, the veteran stated "no."  Additionally, he denied 
ever having or having now "stiffness in neck."  Physical 
examination of the neck, upper extremities, and spine was 
normal.  The examiner stated the veteran did not have any 
significant findings related to his past medical history.

A February 1992 private medical record shows the veteran 
reported experiencing pain in the cervical region since 
December 1991.  He noted he had a transient problem in 1979 
and 1980 while in the military.  The private physician 
stated, "At that time, he had physical therapy, with 
complete recovery of his symptomatology, and was doing fine 
until December 1991."  The impression was cervical disk 
syndrome.

A March 1992 private magnetic resonance image (MRI) of the 
cervical spine revealed small bone spurs in the bodies of the 
C5 and C6 vertebrae and a loss of normal cervical lordosis, 
which the radiologist stated may be due to muscle spasm.

A June 1992 VA examination report shows that the veteran 
reported that in December 1991 he noticed pain in his left 
upper back, which radiated to the back of his left arm, on 
turning his head to the left.  Examination revealed that the 
left cervical paraspinals were tender.  Rotation or lateral 
bending caused pain in the left cervical paraspinals.  The 
musculature of the back was within normal limits.  The 
examiner entered a diagnosis of left C5 irritative 
radiculopathy with pain.

In June 1993, the veteran had a hearing before the RO.  
There, he testified he had not had any neck problems prior to 
service and had developed neck pain while in service.  He 
noted he had undergone physical therapy for his left leg in 
1978.  He testified that at the time he was seen for his 
lower leg complaints, he had reported problems with his 
posture.  The veteran stated he was required to carry an M-
14, which weighed between 14 and 17 pounds, and march with 
this rifle.  He stated when he would move the rifle from one 
shoulder to the other, it would land on his neck.  The 
veteran felt such action contributed to his neck problems.

The veteran's representative asked the veteran why the 
medical evidence was silent as to treatment for his neck 
problem between his discharge from service in 1980 and when 
he was first seen following service in 1991.  He stated he 
had become a Muslim in service and that based upon his 
religious beliefs, he believed in self-healing, which was why 
he had not sought treatment.  He stated he would treat his 
neck pains by taking hot showers and praying that the pain 
would go away, but noted that the pain was manageable at that 
time.  The veteran testified he was first treated following 
service in 1989, when he had sustained an injury to his knee 
while working for the United States Postal Service.  He 
stated his knee had prevented him from lifting or pushing 
heavy objects of mail and at that time, he had noticed 
stiffness and pain in his neck.  The veteran stated that he 
had never had problems with his neck except for the injury he 
had sustained in service, which was why he believed his 
current neck condition was related to service.  He noted that 
he was being treated by a private physician, who had 
attributed his current neck problems to service.

A March 1993 neurological consultation report from A. Janati, 
M.D., the veteran's treating physician, indicated the 
veteran's complaints of chronic neck pain and stiffness and 
that he (Dr. Janati) had reviewed service medical records 
pertaining to postural abnormalities.  In an August 1993 
letter Dr. Janati stated the following, in part:

I am writing to you concerning [the 
veteran], whom I initially saw on March 
12, 1993, with a chief complaint of 
chronic neck pain and stiffness.  An 
investigation has demonstrated 
degenerative arthritis of the cervical 
and thoracic spine, secondary to trauma.  
The patient's symptoms began when he was 
serving in the military in 1978.  At that 
time, he was reported to have 
abnormalities of posture and, indeed, he 
received physical therapy with some 
improvement of his symptoms.  It is my 
professional opinion, that within a 
reasonable degree of medical certainty, 
the patient's symptoms are related to 
neck injuries incurred as a result of 
mechanical trauma during the military 
service.

An August 1993 VA examination report shows that the veteran 
gave a history of a neck injury playing football in service 
and treatment at that time for strained neck and of 
developing neck pain radiating to the shoulder and arm in 
1991 during physical therapy for a knee injury.  The 
diagnoses were degenerative disc disease of the cervical 
spine and post traumatic cervical spondylosis with left C5 
radiculopathy.

At the February 1997 Board hearing before the undersigned, 
the veteran testified he began having neck problems in 1978, 
when he had sharp pains in his lower left leg, which was 
"consistent with neck stiffness."  He stated that an 
examiner noted he had bad posture, and he stated he had been 
disciplined because of his incorrect posture in which he was 
required to go through training a second time.  He asserted 
he had undergone physical therapy to improve his posture.  
The veteran also stated he was later struck in the neck by 
someone's forearm while playing football and had been treated 
for neck complaints soon after the incident.  He noted he did 
not seek treatment after September 1978 because he felt he 
had not been diagnosed properly and he had used self-healing 
based upon his religion.  The veteran added that following 
service, he worked as a police officer, a clerk, a deliverer 
for the United Parcel Service, a security officer, and then 
mail processor for the United States Postal Service.  He 
stated he injured his left knee while working for the United 
States Postal Service and received disability retirement from 
them starting in 1992.  

The veteran testified he had first gone to see a doctor after 
service in 1980 for fatigue, but that such records were not 
available because that doctor had died.  He stated the next 
time he saw a doctor was in 1991 because of neck pains, which 
were radiating into his left arm.  He attributed his left 
knee injury at the United States Postal Service to his 
worsening neck symptomatology.  The veteran stated he first 
went to see Dr. Janati in 1992.  He noted that he had given 
Dr. Janati his service medical records and that Dr. Janati 
had reviewed them.  The veteran stated he had been in an 
automobile accident in 1996, at which time he reinjured his 
neck.

A November 1998 VA orthopedic examination report shows that 
the examiner reported the medical history as related by the 
veteran.  He examined the veteran and entered a diagnosis of 
cervical spondylosis, "etiology undetermined."  He made the 
following conclusion, in part:

The patient was struck in his neck.  This 
could have been a severe injury but the 
extent of this was not documented from 
the records.  This examiner could not 
glean the deciding details from the 
injury.  Of interest, is that he had two 
weeks of treatment and did not return 
with any further complaints after this 
time.  The patient, however, states that 
he did not want to be seen as trying to 
escape duties in explaining why he did 
not return for treatment.  His present 
condition is chronic, but this examiner 
cannot determine from the records when 
they began.  The x-ray findings may not 
always be evident with the initial exam; 
and if there is deterioration, this may 
not be evident for even two years after 
beginning of symptoms or following an 
injury.  The patient was discharged from 
active duty [on] June 6, 1980.  There is 
a letter in his file from the Disabled 
American Veterans Service office dated 
March 29, 1993, indicating that he was 
released from active military service in 
June of 1990.  His MRI done in March 3, 
1992, in the file[, done] by a facility 
in Virginia[,] reveals small bone spurs 
noted on the body of C5 and C6 vertebrae 
with loss of normal cervical lordosis.

If the date of discharge noted in the 
Disabled American Veterans organization 
letter is accurate, th[e]n the findings 
on March 3, 1992, of the cervical spine 
deterioration would be consistent with 
his service time.  If the date truly is 
June of 1980, this examiner could not 
find any material evidence in the record 
indicating that the condition was 
documented while he was in active duty. 

A December 1998 VA neurology examination report shows that 
the examiner noted he had obtained a medical history from the 
veteran and had reviewed the service medical records.  The 
veteran reported he had been in an automobile accident in 
1996 and had reinjured his left knee, but denied any head or 
neck injuries.  Physical examination revealed no cervical or 
paravertebral muscle spasm.  Range of motion of the neck was 
full.  Tests of coordination and sensation were intact.  The 
examiner noted that an x-ray of the cervical spine showed a 
straightening of the cervical spine, which was consistent 
with muscle spasm.  He added he had suggested a CT scan of 
the cervical spine and that the veteran declined to have 
additional studies of his neck.  He entered diagnoses of 
musculoskeletal neck and shoulder pain and possible early 
osteoarthritis of the cervical spine, which he stated was 
consistent with the veteran's age.  The examiner made the 
following conclusion:

The patient sustained a trauma to the 
throat for which he was evaluated on 
09/19/78.  This evaluation was several 
weeks after the veteran sustained the 
blow with the elbow.  For such a blow to 
have caused injury to the cervical spine 
that a considerable degree of trauma and 
injury to the trachea and possibly the 
larynx would have had to be sustained and 
this injury would have had to be of great 
magnitude if the blow was from the front 
in order to injure the neck.  It probably 
would have required emergency treatment 
at the time of the injury.  The patient 
did not incur a cervical spine disorder 
during service due to the throat trauma.  
There is no etiological relationship 
between the patient's current complaint 
of neck pain and in-service pathology 
involving the cervical spine.

At the May 2000 Board hearing, the veteran testified that the 
VA examinations conducted in November 1998 and December 1998 
were not thorough.  Specifically, as to the November 1998 
examination, he stated the examiner had asked only general 
questions and then did a five-minute physical examination.  
He noted that when the examiner asked him to stand up 
straight, his spine made a crackling sound, which the 
examiner ignored.  The veteran stated the examiner did not 
discuss any follow-up questions with him.  He also stated the 
information reported by the examiner was inconsistent with 
what he had reported to him.  He made similar complaints 
about the December 1998 examination.  

The veteran testified that the examinations conducted by Dr. 
Janati were much more thorough than those done by VA 
examiners.  He noted that Dr. Janati had reviewed his service 
medical records from August 1977 until 1980.  The veteran 
stated he had been driving a taxi cab for the last year and 
one half on a part-time basis, working approximately three 
days per week.  The veteran's attorney at that time asserted 
that the November 1998 and December 1998 examinations should 
be given little probative value because they were 
"perfunctory at best."  He added that one of the examiners 
reported information which was inconsistent with what the 
veteran had reported.  He stated the examination reports were 
unreliable.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection for 
arthritis may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2002).  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the diagnosis of a current cervical 
spine disorder is not in dispute.  The veteran has been given 
current diagnoses of a cervical spine disorder by private 
physicians and VA examiners.  Additionally, there is no 
dispute that the veteran sustained an injury to his throat 
and complained of bad posture in his neck while in service.  
The issue before the Board is whether the veteran's current 
cervical spine disorder is related to service.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a cervical 
spine disorder.  Initially, the Board notes that neither 
arthritis nor disc disease of the cervical spine was shown in 
service nor was arthritis of the cervical spine manifested to 
a compensable degree within one year following discharge from 
service.

The evidence in favor of a finding that the cervical spine 
disorder is related to service is Dr. Janati's opinion.  In 
the August 1993 letter, he stated the veteran had 
degenerative arthritis of the cervical spine, which he 
attributed to mechanical trauma to the neck in service.  He 
stated that such determination was made within a reasonable 
degree of medical certainty.  Therefore, Dr. Janati has made 
a determination that the veteran's cervical spine disorder is 
due to service.  In a February 2000 private medical record, 
Dr. Janati reiterated his determination that the veteran's 
cervical spine disorder is due to service.

However, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's cervical 
spine disorder is related to service.  First, the service 
medical records show only an injury primarily to the 
veteran's throat in 1978, a brief episode of complaints of 
neck pain associated with that injury and complaints of bad 
posture; they do not show findings or a diagnosis of a 
chronic cervical spine disorder.  Additionally, the veteran 
underwent examinations for employment purposes in February 
1986 and February 1988, at which times, he denied any neck 
stiffness.  Physical examination of his neck, spine, and 
upper extremities was normal at both times.  Such lack of any 
neck symptomatology is against his claim that he had 
continuous neck problems between his discharge from service 
and the first diagnosis of a cervical spine disorder in 1992.  

In a November 1998 VA examination report, the VA examiner 
reviewed the veteran's service medical records and examined 
the veteran.  He determined the veteran had a current chronic 
cervical spine disorder, but that he could not determine from 
the records when it had begun.  The VA examiner stated that 
he could not find any evidence in the record which would 
indicate that the current cervical spine disorder was 
documented while the veteran was in service.  Thus, this 
evidence is against the veteran's claim that the current 
cervical spine disorder is due to service.

The Board is aware that the VA examiner who conducted the 
November 1998 examination was confused as to the veteran's 
date of discharge from service.  However, he made two 
opinions based upon the two different discharge dates that he 
had found in the claims file.  Because the date of discharge 
was not June 1990, the Board attributes no probative value to 
the examiner's finding that the findings in the March 1992 
MRI would be consistent with service, as he clearly 
conditioned that determination on the basis of the veteran's 
discharge date being in June 1990.  Further, in the December 
1998 examination report, the VA examiner reviewed the 
veteran's service medical records and examined the veteran.  
He determined the veteran did not incur a cervical spine 
disorder in service due to throat trauma and that there was 
no etiological relationship between the veteran's current 
neck pain complaints and the inservice pathology involving 
the cervical spine.  Thus, this evidence is against the 
veteran's claim that the current cervical spine disorder is 
due to service.

The Board finds that the evidence against the veteran's claim 
preponderates the evidence in favor of his claim.  Although 
Dr. Janati had attributed the veteran's current cervical 
spine disorder to service, he did not substantiate his 
determination with the clinical findings made in service in 
relation to the veteran's neck complaints and throat injury.  
Instead, he made a conclusory determination without support 
from the record.  The VA examiners, who conducted the 
November 1998 and December 1998 examinations, substantiated 
their determinations with clinical findings shown in the 
service medical records and noted the lack of findings in the 
service medical records of a cervical spine disorder.  Both 
arrived at the same conclusion.  The Board accords more 
probative value to these opinions that the current cervical 
spine disorder is not related to service than to Dr. Janati's 
opinion that the cervical spine disorder is related to 
service.

The Board is aware the veteran has asserted that Dr. Janati 
had reviewed his service medical records at the time he made 
his August 1993 determination.  That may be true; however, he 
did not substantiate his determination that the veteran's 
current cervical spine disorder was related to service with 
the objective clinical findings reported in the service 
medical records.  Moreover, his review of the service medical 
records as stated by him did not indicate trauma directly to 
the neck but only the findings of a postural abnormality.  
These factors have caused the Board to give less probative 
weight to his opinion.  

The Board notes that the veteran has alleged that the 
November 1998 and December 1998 examinations were not 
thorough and that one of the VA examiners misstated his 
report of his symptoms.  He stated the VA examiners had 
barely examined him.  Based on the clinical findings reported 
in the examination reports, the Board does not find that the 
examinations were not thorough.  As stated above, the Board 
does not refute that the veteran has a current cervical spine 
disorder.  The more important aspect of those examinations 
were determining if the inservice injury and complaints of 
posture had developed into the current cervical spine 
disorder.  Although the veteran's current complaints are 
important, the main issue was the etiology of the current 
complaints.  It is clear from reviewing the examination 
reports that the VA examiners conducted thorough 
examinations, to include a thorough review of the veteran's 
claims file, which included his service medical records, as 
each made accurate reports of what was objectively shown in 
the service medical records.  

Since the reported findings in the VA medical examination 
reports speak for themselves, and it is not shown that the 
medical examinations were in some way incorrectly prepared or 
that the VA examiners failed to address the clinical 
significance of the veteran's cervical spine disorder, the 
Board finds that additional development by way of another 
examination would be redundant and unnecessary.  The mere 
fact that the medical findings entered in the November 1998 
and December 1998 examination reports are adverse to the 
veteran is not sufficient to warrant additional development.

Additionally, the Board finds that the lack of clinical 
findings related to the neck in the February 1986 and 
February 1988 examinations outweigh the veteran's contentions 
that he had continuous neck symptomatology from service until 
the first showing of a cervical spine disorder in 1992, which 
is 12 years following his discharge from service.  Also, when 
seen in February 1992, the veteran reported he had had neck 
pain since December 1991.  The Board notes that such 
statement is also against his reports of continuity of 
symptomatology.  It must be noted that this medical record 
was created prior to the veteran's claim for entitlement to 
service connection for a cervical spine disorder, and thus 
the Board gives his report of neck pain from December 1991 
more probative value than his allegation of constant neck 
pain from 1980 to the present time.  

The Board has reviewed the testimony the veteran has provided 
at the June 1993 RO hearing and the two Board hearings before 
the Veterans Law Judge and finds his report of constant neck 
pain from his 1978 injury to 1992 to be not credible.  The 
service medical records show that following the 1978 neck 
complaints, the veteran was seen with complaints of a sore 
throat, tinea cruris, right foot pain, left leg boil, right 
thigh boil, skin rash, right great toe pain, and was 
diagnosed with an upper respiratory infection.  The 1986 and 
1988 examinations related to his employment with the United 
States Postal Service show no complaints of neck pain or a 
cervical spine disorder.  The Board has determined that the 
evidence of record outweighs the veteran's report of 
continuity of symptomatology between service and the 1992 
finding of a cervical spine disorder.  

Additionally, it must be noted that at the May 1997 Board 
hearing, the veteran stated he had been in an automobile 
accident in which he had reinjured his neck.  He testified he 
was hit on the side and hit his head against the door and had 
suffered whiplash and that his neck was worse than it had 
been prior to the accident.  However, at the time of the 
December 1998 examination, the veteran reported to the VA 
examiner that he had been in an automobile accident in 1996, 
where he had reinjured his knee, but he denied any head or 
neck injuries.  When the veteran refuted some of the findings 
reported in the examination reports at the May 2000 Board 
hearing, this was not one of the findings he stated was 
incorrect.  Such discrepancy further substantiates the 
Board's determination that the veteran's statements are not 
credible.

The Board has discussed why it finds that the preponderance 
of the evidence is against the veteran's claim for 
entitlement to service connection for a cervical spine 
disorder.  The Court has recognized that the Board is not 
compelled to accept medical opinions; rather, if the Board 
reaches a contrary conclusion, it must state its reasons and 
bases and be able to point to a medical opinion other than 
the Board's own, unsubstantiated opinion. Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Here, the Board has 
based its decision on the service medical records, which show 
a throat injury, one episode of complaints of neck pain and 
stiffness and complaints of bad posture, but do not show 
findings or a diagnosis of a cervical spine disorder; the 
private medical records dated in 1986 and 1988, which do not 
show any neck complaints or a cervical spine disorder; and 
the VA opinions made in the November 1998 and December 1998 
examination reports, wherein the examiners determined the 
current cervical spine disorder was not related to the 
veteran's service.  See id.  The Board notes that the Court 
has not adopted a treating physician rule which gives the 
opinions of treating physicians greater weight in evaluating 
veterans' claims and which would give Dr. Janati's opinion 
more probative weight than those of the VA examiners.  Harder 
v. Brown, 5 Vet. App. 183, 189 (1993); Guerrieri v. Brown, 4 
Vet. App. 467, 471 (1993).

Although there are other medical records in the claims file, 
the Board has concentrated its discussion of the evidence on 
the medical evidence which provides a positive or negative 
nexus between the veteran's cervical spine disorder and 
service.  The other medical evidence may show diagnoses of a 
cervical spine disorder, but the examiners, whether VA or 
private, did not address the etiology of the veteran's 
cervical spine disorder, anad their reports would not be 
relevant to the determination of whether the cervical spine 
disorder was related to service.  As stated above, there is 
no dispute that the veteran has a current cervical spine 
disorder.

The Board notes that at the time of the May 2000 hearing, the 
veteran submitted additional evidence along with a statement 
waiving initial RO consideration of the evidence.  The 
medical records from Dr. Janati relate to the veteran's 
lumbar spine, and thus are not relevant to his current claim 
for a cervical spine disorder.  Additionally, as noted in the 
Introduction, the veteran submitted additional articles 
following the issuance of the October 2000 Board decision 
related to herpes zoster and dysphagia.  The articles 
relating to herpes zoster are, unquestionably, not relevant 
to the veteran's current claim of service connection for a 
cervical spine disorder.  The articles about dysphagia 
discuss how degenerative changes in the cervical spine can 
produce osteophytes and other hypertrophic abnormalities, 
which could then cause dysphagia.  While seemingly relevant, 
the Board finds that these articles are in fact not relevant 
to the current issue.  A discussion on how degenerative 
changes in the cervical spine can cause dysphagia does not 
assist the veteran in substantiating his claim.  The Board 
notes the veteran's recent contention that his complaint of 
dysphagia in 1978 reflected the presence of cervical spine 
degenerative changes at that time is not supported by the 
articles; he has not shown that he had degenerative neck 
pathology or chronic dysphagia in service.  The articles are 
not applicable to the facts in his case.  Thus, the Board has 
determined that the dysphagia articles are not relevant to 
his claim for service connection for a cervical spine 
disorder.  

The veteran submitted a copy of a letter he had written to 
the VA examiner, who had conducted the December 1998 
examination.  In the letter, the veteran stated he wanted to 
undergo a CT scan and MRI of his cervical spine.  As stated 
above, the VA examiner stated in his December 1998 
examination report that the veteran had refused to undergo a 
CT scan of the cervical spine.  Regardless of the 
miscommunication, the Board finds that obtaining a CT scan of 
the spine is not necessary.  Of record is a 1992 CT scan of 
the cervical spine.  Again, as stated previously, the issue 
before the Board is the etiology of the veteran's cervical 
spine disorder, and not the current level of his disability.

Finally, the veteran has alleged that his cervical spine 
disorder is related to service; however, he does not have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

For the reasons stated above, the Board has determined that 
the preponderance of evidence is against the veteran's claim 
for entitlement to service connection for a cervical spine 
disorder, and thus there is no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55.

III.  Constitutional Argument

The Board notes that the veteran has raised a constitutional 
issue.  He has alleged that he did not seek treatment for his 
cervical spine disorder between service and 1992 because his 
religion believes in self-healing.  The veteran asserted that 
the action by VA in denying the veteran's claim for 
entitlement to service connection for a cervical spine 
disorder is unconstitutional because it denies him his First 
Amendment right of free exercise of religion.

The Board will not address the veteran's constitutional 
issue, as such determination is not within the jurisdiction 
of the Board.  Johnson v. Robison, 415 U.S. 361 (1974).




ORDER

Service connection for a cervical spine disorder is denied.



____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

